

115 SRES 236 IS: Recognizing July 28, 2017, as “World Hepatitis Day 2017”.
U.S. Senate
2017-07-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III115th CONGRESS1st SessionS. RES. 236IN THE SENATE OF THE UNITED STATESJuly 27, 2017Ms. Hirono (for herself and Mr. Cardin) submitted the following resolution; which was referred to the Committee on Health, Education, Labor, and PensionsRESOLUTIONRecognizing July 28, 2017, as World Hepatitis Day 2017.
	
 Whereas Hepatitis B, Hepatitis C, and the incidence of liver disease caused by those viruses, have become urgent problems of a global proportion;
 Whereas the World Health Organization has identified viral hepatitis as an international public health challenge comparable to human immunodeficiency virus (in this preamble referred to as HIV), tuberculosis, and malaria;
 Whereas, in 2016, the World Health Organization released a global health sector strategy on viral hepatitis that aims to eliminate viral hepatitis as a public health threat by 2030;
 Whereas an estimated 240,000,000 individuals worldwide are chronically infected with Hepatitis B and an estimated 686,000 individuals worldwide die each year due to Hepatitis B;
 Whereas an estimated 150,000,000 individuals worldwide are chronically infected with Hepatitis C and an estimated 700,000 individuals worldwide die each year due to Hepatitis C-related liver disease;
 Whereas an estimated 1,000,000 individuals worldwide die each year due to liver failure or primary liver cancer resulting from a chronic infection of hepatitis;
 Whereas an estimated 5,300,000 individuals in the United States are infected with either Hepatitis B or Hepatitis C, including 1,400,000 individuals who are chronically infected with Hepatitis B and 2,700,000 individuals who are chronically infected with Hepatitis C;
 Whereas, in 2014, the Centers for Disease Control and Prevention estimated that there were 19,200 new Hepatitis B infections and 30,500 new Hepatitis C infections, respectively, in the United States;
 Whereas, since 2010, the Centers for Disease Control and Prevention has found significant increases in the transmission of new hepatitis cases in the United States, including a 151-percent increase in new transmissions of Hepatitis C in the United States between 2010 and 2013;
 Whereas chronic viral hepatitis claims thousands of lives in the United States each year, and in 2014 alone, there were 19,659 deaths due to Hepatitis C in the United States;
 Whereas an individual who has become chronically infected with Hepatitis B or Hepatitis C may not have symptoms for up to 40 years after being infected;
 Whereas some groups of individuals in the United States have a higher rate of chronic viral hepatitis infection than other groups of individuals in the United States, including African-Americans, Asian Americans, Pacific Islanders, Latinos, Native Americans, Alaska Natives, gay and bisexual men, and individuals who inject drugs intravenously;
 Whereas Asian Americans and Pacific Islanders have the highest rate of Hepatitis B-related deaths in the United States;
 Whereas Hepatitis B is 50 to 100 times more infectious than HIV; Whereas Hepatitis C is 10 times more infectious than HIV;
 Whereas an estimated 25 percent of individuals in the United States who are infected with HIV are also infected with Hepatitis C;
 Whereas life expectancies for individuals infected with HIV have increased with antiretroviral treatment, and liver disease (largely attributed to Hepatitis B and Hepatitis C infections) has become the most common cause of death among this population, aside from acquired immune deficiency syndrome;
 Whereas, despite the fact that chronic viral hepatitis is the most common blood-borne infection in the United States, an estimated 65 percent of individuals with Hepatitis B and an estimated 75 percent of individuals with Hepatitis C are unaware of the infection;
 Whereas Hepatitis B is preventable through vaccination, and both Hepatitis B and Hepatitis C are preventable with proper public health interventions, including programs that offer access to sterile injection equipment for individuals who inject drugs intravenously;
 Whereas effective and safe treatment is available for individuals with Hepatitis B and Hepatitis C, including new curative treatments for Hepatitis C; and
 Whereas World Hepatitis Day 2017 will promote the elimination of viral hepatitis through greater awareness, increased diagnosis, and key interventions: Now, therefore, be it
	
 That the Senate— (1)recognizes July 28, 2017, as World Hepatitis Day 2017;
 (2)supports broad access to Hepatitis B and Hepatitis C treatments; (3)supports raising awareness of the risks and consequences of undiagnosed chronic Hepatitis B and Hepatitis C infections; and
 (4)calls for a robust governmental and public health response to protect the health of the approximately 5,300,000 individuals in the United States, and 390,000,000 individuals worldwide, who suffer from chronic viral hepatitis.